In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*********************
EVA S. REED,             *
                         *                         No. 17-352V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *
                         *                         Issued: May 14, 2019
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                         Dismissal; insufficient proof;
                         *                         MMR vaccine; clinically isolated
             Respondent. *                         syndrome.
*********************

  DECISION DENYING ENTITLEMENT AND DISMISSING PETITION1

       On May 7, 2019, Ms. Reed moved, unopposed, for the entry of a decision
dismissing her petition. She states that, based upon a change in her experts’
positions, she believes she will no longer be able to prove entitlement to
compensation. Because the undersigned agrees with petitioner’s assessment that
her proof falls short of that required by Congress, petitioner’s motion is
GRANTED, and her petition is DISMISSED for insufficient proof.

                                       *       *      *

      Ms. Reed filed her petition for compensation on March 15, 2017. She
alleges that she suffered monofocal clinically isolated syndrome (CIS) that was
caused by measles, mumps, and rubella (MMR) vaccines she received on March 4,
2014, and April 8, 2014. See Am. Pet., filed Feb. 8, 2019, at ¶ 2.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
                                                1
       As detailed in respondent’s Rule 4(c) report, Ms. Reed presented for
emergency care on April 17, 2014, approximately three weeks after her second
MMR vaccination. Exhibit 3 at 3. She complained of a constellation of non-
specific symptoms and was referred to neurology. Id. at 3-7. Three weeks later
she was seen by her neurologist, Dr. Gerald Dove. Exhibit 4 at 6-7. Dr. Dove later
served as one of Ms. Reed’s experts. See exhibit 22. Again, a wide array of non-
specific symptoms was reported by Ms. Reed to Dr. Dove, and social factors,
including personal stressors she was experiencing, were considered in Dr. Dove’s
assessment of Ms. Reed. Id. Additional testing over the course of the following
weeks failed to identify the cause of Ms. Reed’s condition. Exhibit 3 at 36-38,
118, 120-21; exhibit 4 at 64, 69. During this period, Dr. Dove considered the
possibility of a vaccine reaction, noting: “[w]hether this is post vaccination
clinically isolated syndrome or whether this is the harbinger of MS remains to be
seen.” Exhibit 4 at 69-70.

      In July 2014, two months after the evaluation by Dr. Dove, Ms. Reed sought
treatment from the Mayo Clinic Center for MS and Autoimmune Neurology.
Exhibit 6 at 8-10. The examinations, which included multiple MRIs and
laboratory testing, returned “no evidence of neurologic dysfunction, either on
examination or on other studies.” Id. at 21.

      Over the course of the following years, petitioner sought treatment from
multiple providers and often associated various ailments with the MMR vaccine
she received on April 8, 2014. See generally Resp’t’s Rep., filed Jan. 16, 2018, at
3-13. However, no testing ever identified a neurological condition concordant with
Ms. Reed’s symptoms. Id.

       Nevertheless, petitioner filed a petition for compensation under the Vaccine
Act on March 15, 2017. She alleged that the MMR vaccines caused her a
“neurological injury” that has manifested as paresthesias, headaches, and neck and
back pain that she continues to experience to this day. Pet., filed Mar. 15, 2017, at
¶ 2. Ms. Reed did not accompany her petition with medical records. It was not
until October 30, 2017 that Ms. Reed filed all medical records and affidavits
required by the Vaccine Rules. Respondent submitted his Rule 4(c) Report on
January 16, 2018. In the report, respondent opposed compensation on the grounds
that petitioner had not sufficiently specified a compensable injury, much less
established preponderant evidence that her alleged injury was caused-in-fact by the
vaccines. Resp’t’s Rep., filed Jan. 16, 2018, at 14-16.

                                          2
       In the Rule 5 status conference, petitioner stated that she would supplement
her petition with expert reports. See order, issued Jan. 24, 2018. Shortly
thereafter, Ms. Reed amended her petition to identify her injury as monofocal CIS.
Am. Pet., filed Feb. 8, 2018, at ¶ 2. Ms. Reed filed an expert opinion from Dr.
Dove, exhibit 22, on March 22, 2018. Respondent filed a responsive expert
opinion from Dr. Jeffrey Gelfand, a neurologist, on August 20, 2018. The
submission of respondent’s report was delayed while the parties undertook
settlement discussions. See order, issued Apr. 4, 2018. Petitioner then filed a
report from Dr. Praful Kelkar, a different neurologist, on December 11, 2018.
Exhibit 28. Respondent submitted a final responsive report from Dr. Gelfand on
April 8, 2019. Exhibit I. Dr. Gelfand’s final report was based upon his personal
review of Ms. Reed’s MRIs from 2014 and 2015, instead of the summaries
provided by Ms. Reed’s treating radiologists. Upon his own review of the images,
Dr. Gelfand concluded that the MRIs were not consistent with a demyelinating
disease. Id. at 3-4.

       On May 7, 2019, Ms. Reed moved to dismiss her petition. In her motion,
petitioner states that one of her experts, Dr. Dove, is no longer willing to act as an
expert and another expert, Dr. Kelkar, has changed his opinion and no longer
supports petitioner’s claim. Pet’r’s Mot., filed May 7, 2019, at ¶ 1. Accordingly,
petitioner stated that it would be unreasonable to continue on her petition. Id. at ¶
2.

      Petitioners are required to establish their cases by a preponderance of the
evidence. 42 U.S.C. § 300aa–13(1)(a). The preponderance of the evidence
standard requires a “trier of fact to believe that the existence of a fact is more
probable than its nonexistence before [he] may find in favor of the party who has
the burden to persuade the judge of the fact’s existence.” Moberly v. Sec’y of
Health & Human Servs., 592 F.3d 1315, 1322 n.2 (Fed. Cir. 2010) (citations
omitted). In other words, Ms. Reed must prove that, more likely than not, she was
injured by her vaccinations.

      The facts in the record do not allow the undersigned to find that the evidence
preponderates in favor of Ms. Reed’s claim that her vaccinations caused her to
develop CIS or any other neurological condition. Ms. Reed’s treating physicians
were unable to discern that she suffered from any neurological injury that was
consistent with the symptoms she displayed. Furthermore, the Secretary provided
compelling expert testimony that was consistent with the assessments of Ms.
Reed’s treating physicians. Although Ms. Reed, at one point, provided expert
                                           3
testimony in support of her claim, it appears that those experts have re-evaluated
their support of Ms. Reed’s position upon the presentation of additional medical
records and medical opinions. Ms. Reed has now evaluated her position and,
reasonably, requested for the undersigned to dismiss her petition because the
petition is no longer tenable. The undersigned agrees with Ms. Reed’s assessment.

       For these reasons, the undersigned finds that Ms. Reed has been provided a
full and fair opportunity to present her case of a vaccine injury. Furthermore, the
undersigned finds that the evidence entered by Ms. Reed is not sufficient to meet
her statutory burden for proving a compensable vaccine injury. Accordingly, Ms.
Reed’s petition is DISMISSED pursuant to Vaccine Rule 8(d).

      IT IS SO ORDERED.


                                             s/ Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         4